UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):November 4, 2011 CABELA’S INCORPORATED (Exact name of registrant as specified in its charter) Delaware 1-32227 20-0486586 (State or other jurisdiction (Commission (I.R.S. Employer of incorporation) File Number) Identification No.) One Cabela Drive, Sidney, Nebraska (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(308) 254-5505 Not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. Based upon performance and leadership, on November 4, 2011, the Compensation Committee of the Board of Directors of Cabela’s Incorporated (the “Company”) determined to increase the annual base salary of Thomas L. Millner, the Company’s President and Chief Executive Officer, from $820,000 to $989,000.During Mr.Millner’s tenure, the Company has achieved strong financial results and made significant progress in implementing its key strategic initiatives in customer service, merchandise margin improvement, retail profitability, retail expansion, and the direct channel. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CABELA’S INCORPORATED Dated:November 7, 2011 By: /s/ Ralph W. Castner Ralph W. Castner Executive Vice President and Chief Financial Officer
